Moore, J.
(dissenting). The plaintiff recovered a judgment of $2,000 against defendant for injuries received while he was riding on the deadwood of a car. The injuries were caused by a car following the one' upon which plaintiff was riding running into him. The case is brought here by writ of error. The plaintiff, when hurt, was 20 years old. When he attempted to board a car, it was full of passengers. He, with two others, stepped upon the deadwood of the car, which was a piece of wood on the outside of the rear platform, from which it projected. It is a little over 6 inches wide, and nearly 3 feet long. It was put on the car to enable a coupling to be made with *490another car. The drawbar runs into it, and a coupling pin drops through it into the drawbar. It would also serve as a bumper in case of a rear-end collision. It was separated from the rear platform by a railing a little more than 3 feet high, and was not intended for the use of passengers, though it was sometimes used by them when the car was crowded. After verdict, a motion was. made to set aside the verdict. • Upon overruling the motion the trial judge filed a written opinion, which states so clearly the issues involved that we insert a part of it here:
“Plaintiff was injured while a passenger on one of defendant’s cars. As the car was crowded, he and two others stood upon the deadwood outside the rear platform. While in this position he received an injury to his leg by a rear-end collision between the car upon which he stood and another car of defendant following it. He was the only passenger injured, and the inference is clear that, except for the position he occupied, he also would have escaped. The case was submitted to the jury, who found a verdict for the plaintiff. Defendant moves for a new trial on the ground that the court should have decided, as a matter of law, that plaintiff’s contributory negligence precludes recovery.
“I think that the position of the defendant is unsound, for two reasons: First, I do not think it can be held, as a matter of law, that plaintiff was guilty of contributory negligence; second, plaintiff’s negligence, if contributory, was not so connected with his injury as to bar recovery. We will discuss each of these questions separately:
“1. As a matter of law, was plaintiff guilty of contributory negligence ? The evidence warrants, if it does not compel, the conclusion that the car was crowded. It warranted the inference that plaintiff occupied his position by consent of the conductor in charge of the car. That evidence consists of the conductor’s own testimony. He testifies that he asked the plaintiff and the other two passengers who were with him on the projection to pay their' fares. They replied that they were compelled to use their hands to maintain their position, and that therefore they could not then respond to his request. He then said,
‘ You had better get inside the car, or get off and wait for another car.’ He then left them in this position, intending, as he said, to return later and collect the fares. It *491was left to the jury to say whether this did not amount to a permission to remain where they were. The conductor manifested his willingness to take fare from the plaintiff and his companions. It was only because they could not pay that he advised them to seek another position. The fact that he did not attempt to enforce his advice, that he gave them no opportunity to get off the car, that he moved away, intending to return and collect the fares at a more opportune time, clearly warrants the inference, if it does not conclusively prove, that what was said was clearly not intended as an order, and that the conductor understood that his advice was rejected, and permitted plaintiff and his companions to continue in this position.
“ In determining whether or not plaintiff was negligent, we are to look, not at dangers which no one could foresee, but at apparent dangers. Was the danger of injury in this position so obvious that a court should say, as a matter of law, that one occupying it was negligent? The obvious danger was this, and only this, — that of falling or being thrown from the car. The risk of this danger. was undoubtedly assumed by the plaintiff. This does not, however, prove that he was guilty of contributory negligence. If a person of ordinary prudence would have assumed this risk, then plaintiff in assuming it was not guilty of negligence. I do not think that it can be said, as a matter of law, that a person of ordinary prudence would not assume such a risk. All that was necessary to insure against that risk was a diligent use of one’s hands and feet. If one could maintain a secure grip upon the bar in front of him, and keep his feet upon the platform underneath him, he is protected against this risk. One who has a right to confidence in his ability to use these members cannot, in my judgment, be held negligent in relying on that confidence. To such a one the contingency of danger is comparatively remote.
“2. Assuming that plaintiff was, as a matter of law, guilty of negligence, I do not think that such negligence was so connected with his injury as to preclude recovery. ^The law by which it is determined whether or not the contributory negligence of the plaintiff bars recovery is very uncertain. The adjudicated cases are by no means harmonious, and there is an irreconcilable conflict between the principles announced by eminent judges and text-book writers. It has been stated that the plaintiff cannot recover if the injury complained of would not have occurred *492without his negligence. It has also been stated that plaintiff’s negligence will not bar his recovery if due care on the part of the defendant would have prevented the injury. If the first statement is correct, contributory negligence always prevents a recovery; if the second statement is correct, contributory negligence never prevents recovery. The truth is that the first statement can' be correctly applied only in cases of simultaneous negligence, as in the case of an injury to a person while crossing a railway in consequence of his own and the railway company’s negligence. The second statement can be correctly applied only in cases of successive negligence, as in the famous Donkey Case, of Davies v. Mann, 10 Mees. & W. 546, where defendant negligently ran into and injured the plaintiff’s donkey, which plaintiff had negligently permitted to go unattended on the highway. The test almost universally approved is whether or not plaintiff’s negligence is the proximate cause of his injury. If it is, he cannot recover; if it is not, he can. Even this test has been criticised on the ground that the term ‘proximate’ is misleading. I think this criticism just and important. The word ‘proximate ’ is ordinarily used to indicate the relation between defendant’s negligence and the plaintiff’s injury. As so used, it has.not the same meaning that it has when used to indicate the relation between plaintiff’s negligence and plaintiff’s injury. To illustrate, suppose in the case of Davies v. Mann, abo vq''referred to, that, as a result of the collision between the cart and the donkey, a third person had been injured; I think all will agree that the owner of the donkey, as well as the owner of the cart, would have been liable. See Lynch v. Nurdin, 1 Q. B. (N. S.) 29. And we have already seen that the negligence of the owner of the donkey was not so related to the collision as to preclude recovery in a suit by him against the owner'of the cart. As used in relation to contributory negligence, 'the term ‘ proximate ’ simply means that in some way the 'relation between plaintiff’s negligence and his injury is more remote than that between defendant’s negligence and the injury. Let us inquire whether, in the case at bar, there was the same relation between plaintiff’s negligence and his injury that there was between defendant’s negligence and that injury.
“ Plaintiff’s negligence placed him in a certain position. While in that position he was injured, either through the negligence of the motorman on the car upon which ho was *493situated, or through the negligence of the, motorman upon the car following. Assuming, as we have a right to assume, that he occupied this position by the consent of the conductor in charge of the car, then a duty to be diligent in carrying him was imposed on defendant. This duty was violated when plaintiff was injured in consequence of the negligence of one of defendant’s motormen. This negligence directly caused plaintiff’s injury. Plaintiff, at the time of his injury, was inactive and powerless. His negligence, if he was negligent, simply placed him in a position of danger, when he was injured in consequence of defendant’s violating a duty which it owed him in that position. That negligence had no such relation to his injury as had the negligence of defendant. Such negligence does not bar recovery. In support of these views I refer to the following cases: Jacobus v. Railway Co., 20 Minn. 125 (18 Am. Rep. 360); Carroll v. Railroad Co., 1 Duer, 578; Dunn v. Railway Co., 58 Me. 187 (4 Am. Rep. 269); Keith v. Pinkham, 43 Me. 501 (69 Am. Dec. 80). The case of Bard v. Traction Co., 176 Pa. St. 97 (34 Atl. 953, 53 Am. St. Rep. 672), cited by defendant’s counsel, is much like the case at bar. It differs, however, in this important particular: The conductor did not consent to the plaintiff in that case remaining in the position he occupied. Such circumstance, in my judgment, makes that case inapplicable to the facts under consideration here. I do not think it profitable to discuss the other cases cited by defendant’s counsel. I think all of them distinguishable from the case at bar.”
The principal question in the case is whether the court' erred in not directing a verdict in favor of defendant. It is insisted by counsel that, as a matter of law, the plaintiff was guilty of such contributory negligence that he is not entitled to recover; citing Downey v. Hendrie, 46 Mich. 501 (9 N. W. 828, 41 Am. Rep. 177); Glover v. Scotten, 82 Mich. 369 (46 N. W. 936); Bard v. Traction Co., 176 Pa. St. 98 (34 Atl. 953, 53 Am. St. Rep. 672); and some other cases. If there had been room in the car for plaintiff, or if, when the conductor saw him in the place of danger, he had peremptorily ordered him away from it, we think the position of counsel would be well taken; but the authorities are numerous that a very differ*494ent rule applies where the car is crowded, and for that reason the place of apparent danger is occupied by .the passenger with the assent of the person in charge of the car. In addition to the authorities cited by the learned judge, see Seymour v. Railway Co., 114 Mo. 266 (21 S. W. 739); L. R. & Ft. S. Ry. v. Miles, 40 Ark. 298 (48 Am. Rep. 10); Watson v. Railway Co., 91 Me. 584 (40 Atl. 699, 44 L. R. A. 157, 64 Am. St. Rep. 268); Lake Shore, etc., R. Co. v. Brown, 123 Ill. 162 (14 N. E. 197, 5 Am. St. Rep. 510); Pickett v. Railroad Co., 117 N. C. 616 (23 S. E. 264, 30 L. R. A. 257, 53 Am. St. Rep. 611); Green v. Railway Co., 58 N. Y. Supp. 1039; Metropolitan R. Co. v. Snashall, 3 App. D. C. 420; Davies v. Railway Co., 67 Mo. App. 598; Sweeney v. Railway Co., 150 Mo. 385 (51 S. W. 682); West Chicago St. R. Co. v. Johnson, 180 Ill. 285 (54 N. E. 334); Pomaski v. Grant, 119 Mich. 675 (78 N. W. 891); Lynn v. Southern Pac. Co., 24 L. R. A. 710, and the many cases cited in the notes; s. c. 103 Cal. 7 (36 Pac. 1018); Sweetland v. Railroad Co., 177 Mass. 574 (59 N. E. 443, 51 L. R. A. 783); Transit Co. v. Venable, 105 Tenn. 460 (58 S. W. 861, 51 L. R. A. 886). If the street-railway company allows its cars to be so overcrowded that passengers are compelled to ride upon the platforms, running-boards, and other places of greater danger than the seats inside the car would be, and this is done with the assent of the person in charge of the car, which assent is indicated by the collection of fares, or by such other methods as indicate assent, the company cannot claim that the passenger assumes all the risks incident to his situation. The company may not profit by allowing this to be done and by collecting fares, and at the same time claim immunity from the liabilities attaching to a carrier of passengers.
A number of assignments of error relate to the admission of testimony.' Only one of them calls for consideration. The plaintiff was allowed to give testimony as to the amount of his earnings, and to the amount of bills incurred by him while in the hospital and in the employment *495■of doctors because of his injury. It is said plaintiff is a minor; that his parents are entitled to his wages; and under these circumstances it was error to admit this testimony, — citing Baker v. Railroad Co., 91 Mich. 298 (51 N. W. 897, 16 L. R. A. 154, 30 Am. St. Rep. 471). Counsel for plaintiff says that the next friend of plaintiff in bringing this suit is his father, and that Baker v. Railroad Co., instead of being an authority against plaintiff, is directly in point in his favor. The record does not disclose the relationship between the plaintiff and his next friend. When this testimony was first • offered, it was ■objected to, and the objection-was sustained. Then an amendment to the declaration was permitted. The question was then renewed, when it was objected to as not within the declaration, incompetent, and immaterial.” As a matter of fact it was within the amended declaration, and, under the declaration, was competent and material, if the proper foundation had been laid for its introduction. The plaintiff testified that he was earning six dollars a week'; that he received his own earnings, and was to pay the bills of his doctor and at the hospital. Under these circumstances we do not think it was error to receive this testimony.
Judgment should be affirmed.
Montgomery, C. J.,.concurred -with Moore, J.